Exhibit 10.16

GOOGLE 2006 SENIOR EXECUTIVE BONUS PLAN

Summary

Google’s 2006 Senior Executive Bonus Plan (the “Plan”) is a variable cash
incentive program designed to motivate participants to achieve the company’s
financial and other performance objectives and to reward them for their
achievements when those objectives are met.

Eligibility

Participants are approved solely at the discretion of the Board of Directors.
All executive officers except for our CEO and Presidents are eligible to be
considered for participation. No person is automatically entitled to participate
in the Plan in any year, and any eligible participant may choose not to
participate in the Plan in any year for any reason.

Administration

The Board of Directors or a committee appointed by the Board of Directors (the
“Administrator”) is ultimately responsible for administering the Plan. The
Administrator has all powers and discretion necessary or appropriate to review
and approve the Plan and its operation, including, but not limited to, the power
to (a) determine which eligible participants shall be granted bonus awards,
(b) prescribe the terms and conditions of bonus awards, (c) interpret the Plan,
(d) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (e) interpret, amend or revoke any such
rules. All determinations and decisions made by the Administrator and any
delegate of the Administrator shall be final, conclusive, and binding on all
persons, and shall be given the maximum deference permitted by law. The
Administrator, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or part of its authority and powers under the Plan to
one or more directors, officers and/or managers of the company. The
Administrator, in its sole discretion, may amend or terminate the Plan, or any
part thereof, at any time and for any reason.

Award Determination

The Administrator, in its sole discretion, will approve target bonuses for each
participant. Bonuses will be calculated using a formula that includes: (a) the
executive’s salary, (b) the executive’s target bonus, (c) an “Individual
Multiplier,” and (d) a “Company Multiplier.” Multipliers become higher with
higher levels of achievement and are determined as follows:

The Individual Multiplier

For each participant in the Plan, the Administrator approves an Individual
Multiplier that reflects the participant’s contributions relative to individual
performance expectations for the performance period. Individual performance
expectations vary to reflect each executive’s role in the company. An “on
target” assessment yields a 100% multiplier.



--------------------------------------------------------------------------------

The Company Multiplier

The Administrator approves a Company Multiplier for all participants by
assessing Google’s financial performance against pre-established annual goals
for revenue and operating profit; provided that other financial goals may be
assessed as determined appropriate by the Board of Directors. An “on target”
assessment yields a 100% multiplier.

Award Payouts

Unless otherwise determined by the Administrator, bonuses will be paid on an
annual basis, typically in February, and the bonus period is currently Google’s
fiscal year period. Actual bonuses payable for 2006, if any, will vary to
reflect the amount by which each target is exceeded or missed and are not
currently determinable. The maximum bonus that any participant may receive under
the Plan in 2006 is $3 million.